UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report……………. For the transition period from to Commission File Number 001-33129 ALLOT COMMUNICATIONS LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 22 Hanagar Street Neve Ne’eman Industrial Zone B Hod-Hasharon 45240 Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary shares NIS 0.10 par value per share Title of Class Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2010: 23,806,313 ordinary shares, NIS 0.10 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes£NoT If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £Accelerated filer TNon-accelerated filer £ Indicate by check mark basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPT International Financial Reporting Standards as issued Other £ by the International Accounting Standards Board £ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 ¨Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoT PRELIMINARY NOTES Terms As used herein, and unless the context suggest otherwise, the terms “Allot,” “Company,” “we,” “us” or “ours” refer to Allot Communications Ltd. Forward-Looking Statements In addition to historical facts, this annual report on Form 20-F contains forward-looking statements within the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: Ÿ statements regarding the expected growth in the use of particular broadband applications; Ÿ statements as to our ability to meet anticipated cash needs based on our current business plan; Ÿ statements as to the impact of the rate of inflation and the political and security situation on our business; Ÿ statements regarding the price and market liquidity of our ordinary shares; Ÿ statements as to our ability to retain our current suppliers and subcontractors; Ÿ statements regarding our future performance, sales, gross margins, expenses (including stock-based compensation expenses) and cost of revenues; and These statements may be found in the sections of this annual report on Form 20-F entitled “ITEM 3: Key Information—Risk Factors,” “ITEM 4: Information on Allot,” “ITEM 5: Operating and Financial Review and Prospects,” “ITEM 10: Additional Information—Taxation—United States Federal Income Taxation—Passive Foreign Investment Company Considerations” and elsewhere in this annual report, including the section of this annual report entitled “ITEM 4: Information on Allot—Business Overview—Overview” and “ITEM 4: Information on Allot—Business Overview—Industry Background,” which contains information obtained from independent industry sources. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “ITEM 3: Key Information—Risk Factors” and elsewhere in this annual report. In addition, statements that use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements. All forward-looking statements in this annual report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. TABLE OF CONTENTS Part I Item 1: Identity of Directors, Senior Management and Advisers 1 Item 2: Offer Statistics and Expected Timetable 1 Item 3: Key Information 1 Selected Financial Data 1 Risk Factors 3 Item4: Information on Allot 18 History and Development of Allot 18 Business Overview 19 Organizational Structure 28 Property, Plants and Equipment 28 Item 4A: Unresolved Staff Comments 28 Item 5: Operating and Financial Review and Prospects 29 Operating Results 29 Liquidity and Capital Resources 44 Research and Development, Patents and Licenses 45 Trend Information 45 Off-Balance Sheet Arrangements 45 Contractual Obligations 46 Item 6: Directors, Senior Management and Employees 46 Directors and Senior Management 46 Compensation of Officers and Directors 51 Board Practices 51 Employees 59 Share Ownership 60 Item 7: Major Shareholders and Related Party Transactions 64 Major Shareholders 64 Related Party Transactions 65 Item 8: Financial Information 67 Consolidated Financial Statements and Other Financial Information 67 Significant Changes 69 Item 9: The Offer and Listing 69 Stock Price History 69 Markets 70 Item 10: Additional Information 70 Memorandum of Association and Amended and Restated Articles of Association 70 Material Contracts 73 Exchange Controls 73 Taxation 74 Documents on Display 88 Item 11: Quantitative and Qualitative Disclosures about Market Risk 89 Item 12: Description of Securities Other than Equity Securities 90 Part II Item 13: Defaults, Dividend Arrearages and Delinquencies 90 Item 14: Material Modifications to the Rights of Security Holders and Use of Proceeds 90 Item 15: Controls and Procedures 91 Item 16: [Reserved] 92 Item 16A: Audit Committee Financial Expert 92 Item 16B: Code of Ethics 92 Item 16C: Principal Accountant Fees and Services 92 Item 16D: Exemptions from the Listing Standards for Audit Committees 93 Item 16E: Purchases of Equity Securities by the Company and Affiliated Purchasers 93 Item 16F: Change in Registrant’s Certifying Accountant 93 Item 16G: Corporate Governance 93 Part III Item 17: Financial Statements 94 Item 18: Financial Statements 94 Item 19: Exhibits 94 PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information A.Selected Financial Data You should read the following selected consolidated financial data in conjunction with “ITEM 5: Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes included elsewhere in this annual report on Form 20-F. The consolidated statements of operations data for the years ended December 31, 2008, 2009 and 2010 and the consolidated balance sheet data as of December 31, 2009 and 2010 are derived from our audited consolidated financial statements included in “ITEM 18: Financial Statements,” which have been prepared in accordance with generally accepted accounting principles in the United States. The consolidated statements of operations for the years ended December 31, 2006 and 2007 and the consolidated balance sheet data as of December 31, 2006, 2007 and 2008 have been derived from our audited consolidated financial statements which are not included in this annual report. Year ended December 31, (in thousands of U.S. dollars, except per share and share data) Consolidated Statements of Operations: Revenues: Products $ Services Total revenues Cost of revenues(1): Products Services Total cost of revenues Gross profit Operating expenses: Research and development, gross Less royalty-bearing participation Research and development, net(1) Sales and marketing(1) General and administrative(1) In process research and development - Total operating expenses Operating income (loss) 97 ) ) ) Financing and other income (expenses), net ) Income (loss) before income tax expenses (benefit) Income tax expenses (benefit) 63 84 Net income (loss) $ $ ) $ ) $ ) $ ) Basic and diluted net earnings (loss) per share $ $ ) $ ) $ ) $ ) Weighted average number of shares used incomputing basic net earnings (loss) per share 14,402,338 21,525,822 22,054,211 22,185,702 22,831,014 Weighted average number of shares used in computing diluted net earnings (loss) per share 16,423,227 21,525,822 22,054,211 22,185,702 22,831,014 Includes stock-based compensation expense related to options granted to employees and others as follows: Year ended December 31, (in thousands of U.S. dollars) Cost of revenues $
